Per Curiam.
The trial judge allowed a rule to show cause, limited to excessive damages. The present application is to the court, in banc to enlarge the rule by the reservation of exceptions, and also by adding reasons that the verdict is against the weight of evidence, against the charge of the court and contrary to law; further, if exceptions are not reserved, by adding that the trial court refused to nonsuit and to direct a verdict for the defendant. We have examined the case with a view of ascertaining whether there is any intrinsic merit in any of the grounds sought to be added as reasons for a new trial, and find none. These grounds have been argued in the brief submitted on this motion, and as no beneficial end would be subserved by a further argument of them, we conclude that the exceptions should not be reserved, and that the motion to enlarge the rule should be denied. Such will be the order.